Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered December 23, 2004, which granted petitioner insurer’s application to permanently stay an uninsured motorist arbitration demanded by respondents, unanimously affirmed, without costs.
*297The stay of arbitration was properly granted since the policy issued by petitioner in Connecticut covering the car in which respondents were passengers provided for arbitration only if both parties agreed. Here, although petitioner declined to arbitrate, the policy also contained uninsured motorist coverage sufficient to satisfy the requirements of Insurance Law § 5107. “[T]here is no requirement under the New York no-fault [and uninsured] statutes and regulations that mandates arbitration where, as here, a policy issued out of State meets the minimum financial security requirements of Insurance Law § 5107” (Matter of State Farm Mut. Auto. Ins. Co. v Torcivia, 277 AD2d 321, 322 [2000]). Concur—Mazzarelli, J.P., Marlow, Nardelli, Gonzalez and McGuire, JJ.